Citation Nr: 9917747	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an application for waiver of recovery of an 
overpayment of $1,558 was timely filed.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1942.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 1997, it was remanded to the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office's (RO's) Committee on Waivers and Compromises 
(the Committee) for additional procedural development, to 
include consideration of a claim raised by the veteran 
regarding the propriety of the creation of the overpayment.  
The claims file was returned to the Board in May 1999 and is 
now ready for further appellate review.  


REMAND

As was noted in the October 1997 remand, from the time that 
the veteran first filed his request for a waiver in October 
1994, he has consistently set forth a challenge to the 
validity of the creation of the disability pension 
overpayment indebtedness, including potentially, the validity 
of the amount of that overpayment.

As was emphasized by the Board, in the leading case on the 
subject, namely Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
it was held that when the validity of a debt is challenged by 
a veteran, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  This 
threshold determination must be made even if the decision on 
waiver is one involving the timeliness of the request for a 
waiver, as in the instant case.  

Clearly, the appellant had specifically articulated such a 
challenge to the creation of the overpayment and it was 
incumbent upon the RO to issue a decision in answer to that 
challenge.  The RO failed to do so despite the mandate of the 
Board in its October 1997 remand.  The Board is now compelled 
to emphasize that a challenge to the validity of a debt is a 
separate and distinct claim, and as such is not subject to 
the same statutory 180 day limitation that governs the time 
limit for the filing of a waiver.  In essence, a challenge to 
the validity of an indebtedness to VA may be asserted at any 
time.  

The Board had also requested in the 1997 remand, that the 
veteran be provided with an audit demonstrating how the 
overpayment was created.  In that regard, it is noted that in 
a March 1995 letter, VA Debt Management Center had provided 
such information to the veteran's congressional 
representative.  There is no indication, however, as to 
whether the veteran has received similar accounting 
information.  In any event, the Board is restrained by Court 
precedent from proceeding without the RO having followed all 
of the Board's own directives.  38 C.F.R. § 19.31 (1998); 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
issue of the timeliness of the veteran's waiver request must 
be deferred pending the resolution of the issue of the 
validity of the creation of the debt and the validity of the 
amount of the debt in the manner directed by the Board.  

For the reasons set forth above, the case is hereby remanded 
for the following actions:

1.  The RO should perform an audit of the 
overpayment at issue and provide a copy 
of that audit to the veteran, and place 
an additional copy in the record.  

2.  The RO should adjudicate the 
appellant's claim regarding the question 
at issue as noted above, namely the issue 
of the validity of the creation of the 
disability pension overpayment 
indebtedness, including the propriety of 
the amount of that overpayment.  The RO 
should specifically address the 
allegations of the appellant on the 
subject as contained in his October 1994 
challenge.  If the veteran's challenge is 
denied, the RO should notify the veteran 
of the determination, including the 
evidence considered, the legal basis for 
it, and the method for perfecting an 
appeal of the issue.  The veteran should 
then be given the legally requisite 
opportunity to respond.  The case should 
be returned to the Board at a time and in 
a manner consistent with the laws 
governing appellate procedure.  

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



